DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-12, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Coffey 2016/0322802).
Regarding Claim 1; Coffey discloses an electrical distribution panel (as set forth by para. 0003—whereas a power distribution panel in housing structure), comprising: a plurality of solid-state circuit breakers (SSCBs) (via circuit breakers-16,116 and/or 32 defined by respective modules 14, each comprising a solid-state device—as set forth by para. 0018), each SSCB including line-side and load-side terminals, a solid-state device configured between the SSCB's line-side and load-side terminals (as set forth by para.’s 0014, 0016 and/or para.’s 0024-0025), and a thermally conductive heatspreader configured to conduct heat away from the SSCB's solid-state device; and a distribution panel heatsink configuration in thermal contact with the thermally conductive heatspreaders of the plurality of SSCBs (via localized heatsinks of OR-ing diodes in respective modules to be evenly distributed in the panel at a chassis 12 which constitutes a distribution panel heat sink--as set forth by para.’s 0005 and 0022).  Except Coffey does not explicitly disclose the distribution panel heatsink Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding Claim 5; Coffey discloses the electrical distribution panel of Claim 1, further comprising: a communications and control (comm/control) bus in electrical communication with the plurality of SSCBs; and a head-end interface communicatively coupled to the comm/control bus through which an external computer can set and alter trip settings of the plurality of SSCBs (as set forth by para.’s 0018 and 0027).  

Regarding Claim 6; Coffey discloses the electrical distribution panel of Claim 1, wherein each of the SSCBs of the plurality of SSCBs is enclosed in a housing (as depicted by Fig. 2) having a front with an electronic display (via LED indicator-62).  

Regarding Claim 7; Coffey discloses the electrical distribution panel of Claim 6, further comprising: a communications and control (comm/control) bus in electrical communication with the plurality of SSCBs; and a head-end interface communicatively coupled to the comm/control bus through which an external computer can set and control what information is displayed by the electronic displays of the plurality of SSCBs (as set forth by para.’s 0018, 0023 and 0027).  
Regarding Claim 8; Coffey discloses the electrical distribution panel of Claim 7, wherein the comm/control bus is split into two or more comm/control bus / rail sections that include a plurality of comm/control bus connectors which the plurality of SSCBs connect to, and that have, or are assigned, unique addresses that identify or indicate physical locations of the plurality of SSCBs in the distribution panel (as set forth by para. 0027).  

Regarding Claim 9; Coffey discloses the electrical distribution panel of Claim 1, further comprising a panelboard electronic display (via 62—para. 0023).  

Regarding Claim 10; Coffey discloses the electrical distribution panel of Claim 9, further comprising: a communications and control (comm/control) bus in electrical communication with the plurality of SSCBs; and a head-end interface communicatively coupled to the comm/control bus through which an external computer can set and control what information is displayed by the panelboard electronic display (as set forth by para.’s 0018, 0023 and 0027). 
Regarding Claim 11; Coffey discloses the electrical distribution panel of Claim 9, except, explicitly further comprising a panelbox with a panelbox front panel door that holds the panelboard display.  However, modifying the distribution panel as comprising a panelbox door with the display so as to further enhance safety—para. 0003, and modularize the panel and front panel—para.’s 0008, 0030, while also being configured for the modules to be removable, latched and/or otherwise attached to the chassis—para. 0015, and thus it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 12; Coffey discloses the electrical distribution panel of Claim 11, except, explicitly wherein each of the SSCBs of the plurality of SSCBs includes an electronic display, and the panelbox door includes a 23Attorney Docket No.: 142-030USpanelbox door window through which the electronic displays can be viewed, when the panelbox door is closed. However, it would have been an obvious matter of design choice to modify the size of atleast some of the ventilation holes in the front face of the modified door so as to define a window configured around the display-62 for cooling, securing and/or access, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 13-15, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Coffey 2016/0322802) as applied to claim 1 above, in view of (Diaz 2011/0149483).
Regarding Claim 13; Coffey discloses the electrical distribution panel of Claim 1, except, explicitly further comprising a stacked busbar to which the line-side terminals of the plurality of SSCBs electrically connect.  However, Diaz-Fig.’s 3A-3B—as set for by para.’s 0027-0030 depicts a stacked bus configuration to electrically connect to line side terminals for a circuit breaker, and thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the line-side terminals as connected to a stack busbar since it was known in the art that distinct and separate phases of electricity.
 
Regarding Claim 14; Coffey discloses the already modified electrical distribution panel of Claim 13, further comprising a plurality of hot-connection covers that cover the line-side terminal connections to the stacked busbar and that prevent a person who may access the electrical distribution panel from coming in contact with the line-side terminal connections (as set forth by Diaz--para.’s 0040-0041).  

Regarding Claim 15; Coffey discloses the already modified electrical distribution panel of Claim 13, wherein the stacked busbar includes a plurality of electrically conductive receptacles formed along the busbar's length (as depicted by Diaz—Fig. 4B), and the plurality of SSCBs include electrically conductive line-side press-fit connection pins that fit into the plurality of electrically conductive receptacles (as constituted by circuit breaker busbar connection via stabs in slots and apertures—para.’s 0041-0042).  

Claims 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Coffey 2016/0322802) as applied to claim 1 above, in view of (Sharp 2017/0063051).
Regarding Claim 16-17; Coffey discloses the already modified electrical distribution panel of Claim 1, front-access fan cover that provide access to the cooling fan from a front of the electrical distribution panel (via front face plate for access via ventilation holes—para. 0029) except, further comprising one cooling fan configured to blow air on the distribution panel heatsink.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the panel with a cooling fan—as set forth by para. 0003 since it was known in the art that an exhaust fan will evacuate hazardous gas from the electrical panel and may pull air over the heat sink for cooling.  Going further, it would have been obvious to one having ordinary skill in the In re Stevens, 101 USPQ 284 (CCPA 1954).


Allowable Subject Matter
Claims 2-4, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 2; the electrical distribution panel of Claim 1, wherein each SSCB of the plurality of SSCBs further comprises: a closeable air gap connected in series with the SSCB's solid-state device, between the line-side and load-side terminals, the closeable air gap configured to provide galvanic isolation between the line-side and load-side terminals, when open; and an air gap assembly that controls whether the air gap is open or closed, and that is triggered to automatically open the air gap upon a short circuit or overload of unacceptably long duration occurring in a load circuit attached to the SSCB's load-side terminals.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY L SMITH/Primary Examiner, Art Unit 2835